OPINION — AG — ** CONFLICT OF INTEREST — LEGISLATORS — STATE BANK ** (1) THE FACT THAT MONEYS, APPROPRIATED BY THE STATE OF OKLAHOMA TO AN ENTITY OF STATE GOVERNMENT, ARE DEPOSITED WITHIN AN OKLAHOMA BANK, DOES 'NOT' REPRESENT A CONFLICT OF INTEREST UNDER ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION WHERE THE MONEYS ARE DEPOSITED IN THE BANK BY THE STATE TREASURER AND/OR THE STATE DEPOSITORY BOARD PURSUANT TO 62 O.S. 71 [62-71] AND NEITHER THE LEGISLATURE NOR THE ENTITY OF STATE GOVERNMENT INVOLVED DIRECTS THAT THE MONEYS ARE TO BE DEPOSITED IN THE BANK. (2) A LEGISLATOR UNDER ARTICLE II, SECTION 11 OF THE OKLAHOMA CONSTITUTION MAY 'NOT' ACCEPT ANY OUTSIDE EMPLOYMENT WHICH WOULD PREVENT HIM FROM ADEQUATELY GIVING PERSONAL ATTENTION TO HIS DUTIES; BUT THAT WHETHER SUCH OUTSIDE EMPLOYMENT DOES NOT AFFECT SUCH LEGISLATOR'S PERSONAL ATTENTION TO HIS DUTIES IS A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. (3) WHETHER THE FACT THAT MONEYS, APPROPRIATED BY THE STATE OF OKLAHOMA TO AN ENTITY OF STATE GOVERNMENT, ARE DEPOSITED WITHIN AN OKLAHOMA BANK FOR WHICH A STATE LEGISLATOR SERVES AS DIRECTOR OF THE BANK REPRESENTS A CONFLICT OF INTEREST UNDER 74 O.S. 4246 [74-4246] IS A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. CITE: 62 O.S. 71 [62-71], 62 O.S. 89.5 [62-89.5], 74 O.S. 1409 [74-1409], 74 O.S. 4246 [74-4246], OPINION NO. 63-370, OPINION NO. 71-233, OPINION NO. 72-288, OPINION NO. 72-292, OPINION NO. 74-166, OPINION NO. 74-268, OPINION NO. 80-301, OPINION NO. 81-129 OPINION NO. 81-152, OPINION NO. 82-048, OPINION NO. 82-073, OPINION NO. 83-022, OPINION NO. 83-302, OPINION NO. 84-090 (WILLIAM D. LAFORTUNE) ** SEE: OPINION NO. 87-120 (1988)